EXAMINER’S AMENDMENTS AND NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Examiner’s Amendment
An Examiner’s Amendment (“E/A”) to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Note that since the E/A below is limited to canceling claims that were non-elected without traverse in response to a Restriction Requirement (see applicant’s 11/29/16 Remarks at p. 2, and the 3/27/17 Final Rejection at p. 4), applicant’s authorization therefor was not required.  MPEP 821.02. The application has been amended as follows:
Claims 8-22 are canceled.

Response to Arguments
Applicant's 3/9/21 arguments vis-à-vis rejections under 35 U.S.C. 103(a) over Ho et al., US 4,894,178 (1990) ("Ho"), stating that the rejections added nothing new to the 1/5/18 Final Rejection (“FR-2018”) that was reversed by the 8/14/20 PTAB decision (“PTAB-D”), and are “essentially a verbatim repeat of the [12/31/18] Examiner’s Answer” (Remarks at, e.g., p. 8; emphasis applicant’s), have been fully considered but are moot.  Upon further review of PTAB-D, said rejections are withdrawn for the reasons set forth therein.

Allowable Subject Matter
Claims 1-7 are allowable over the prior art and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.  The following is an Examiner’s statement of reasons for allowance: claim 1, the most pertinent prior art of record appears to be Ho et al., US 4,894,178 (1990) ("Ho"), whose teachings and suggestions are in such documents as FR-2018 and the 12/31/18 Examiner’s Answer.  Claim 1 has been allowed over Ho, however, in view of the PTAB-D’s conclusion that Ho does not render prima facie obvious the use of multiple of Ho’s PEG species as starting materials (i.e. to form the claimed polydispersed aminated PEG mixture of the claimed MW range).  See PTAB-D at p. 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany said fee.  Such comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 9:15-5:45 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Stanley Silverman can be reached on (571)272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ June 4, 2021
Primary Examiner
Art Unit 1736